FILED
                           NOT FOR PUBLICATION                                MAR 28 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


JERRY RAY CAVINS,                                No. 09-15870

              Petitioner - Appellant,            D.C. No. 2:03-CV-00929-MCE-
                                                 KJM
  v.

MELVIN HUNTER; BILL LOCKYER,                     MEMORANDUM*
Attorney General,

              Respondents - Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of California
                  Morrison C. England, District Judge, Presiding

                      Argued and Submitted March 12, 2012
                           San Francisco, California

Before: WALLACE, D.W. NELSON, and BEA, Circuit Judges.

       Petitioner Jerry Ray Cavins appeals from the dismissal of his habeas petition

as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

       Cavins’s civil commitment became final on September 16, 1997. Cal. Civ.

Proc. Code § 904.1(a)(2); former Cal. R. Ct. 30.1(a) (now 8.308). The one-year


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
statute of limitations for Claims 2 and 5 began running the next day and expired on

September 16, 1998. 28 U.S.C. § 2244(d)(1)(A); Patterson v. Stewart, 251 F.3d

1243, 1246 (9th Cir. 2001). At the latest, the one-year statute of limitations for

Claim 6 began running in October 2003, the date of Cavins’s final challenged

periodic review. 28 U.S.C. § 2244(d)(1)(D). Cavins brought Claims 2, 5 and 6

after the expiration of the limitations periods. These claims are, therefore,

untimely.

      While statutory tolling does apply during the pendency of a properly filed

state habeas petition, the California Supreme Court denied Cavins’s state petitions

raising Claims 2 and 5 as untimely. 28 U.S.C. § 2244(d)(2); Pace v. DiGuglielmo,

544 U.S. 408, 414 (2005). Statutory tolling does not apply to either claim.

      As to Claim 6, we are satisfied that Cavins had reason to know that reviews

of his civil commitment took place during his confinement based on the periodic

interviews conducted by the medical director at Atascadero State Prison and

Cavins’s efforts to investigate his appeal beginning in April 1998. Moreover,

Cavins has not shown that an extraordinary circumstance prevented him from

timely filing a petition, and, thus, equitable tolling does not apply. Bryant v.

Arizona Atty. Gen., 499 F.3d 1056, 1061 (9th Cir. 2007).

      AFFIRMED.


                                           2